Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 1 of 13




                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA
                              FORT LAUDERDALE DIVISION

                                            CASE NO.:

 TAKETRA CLARK,

        Plaintiff,

        v.

 CUTTING EDGE STAFFING, LLC; and
 BANYAN TREATMENT & RECOVERY, LLC,
 d/b/a BANYAN TREATMENT CENTER,

        Defendants.

 _________________________________/

             COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL

        Plaintiff, TAKETRA CLARK (“Plaintiff”) pursuant to 29 U.S.C. § 2601, et. seq., and 29

 U.S.C. § 216(b), files the following Complaint for Damages and Demand for Jury Trial against

 Defendants, CUTTING EDGE STAFFING, LLC (“CUTTING EDGE”) and BANYAN

 TREATMENT & RECOVERY, LLC, d/b/a BANYAN TREATMENT CENTER (“BANYAN”)

 (CUTTING EDGE and BANYAN hereinafter collectively referred to as “Defendants”), and

 alleges the following:

                                        INTRODUCTION

        1.      Defendants unlawfully deprived Plaintiff of her federal rights pursuant to the

 Family Medical Leave Act (“FMLA”). This is an action to recover all equitable relief, front pay,

 back pay, liquidated damages, declaratory relief, and other lost benefits owed to Plaintiff arising

 from Defendants’ wrongful discharge of Plaintiff while she was taking protected FMLA leave.
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 2 of 13




 Plaintiff also seeks recovery of unpaid federal overtime wages that Defendant failed to pay her

 during her employment period.

                                               PARTIES

          2.      During all times material hereto, Plaintiff was a resident of the Southern District of

 Florida, over the age of eighteen (18) years, and otherwise sui juris.

          3.      During all times material hereto, CUTTING EDGE was a Florida limited liability

 company operating its business in the State of Florida, with its principal place of business at 950

 N. Federal Highway, #115, Pompano Beach, Florida 33062.

          4.      Defendant, CUTTING EDGE, regularly and recurrently conducts and operates its

 business within this jurisdiction, throughout South Florida.

          5.      During all times material hereto, CUTTING EDGE was vested with ultimate

 control and decision-making authority over hiring, firing, pay policies and disciplinary actions as

 it related to Plaintiff.

          6.      Defendant, CUTTING EDGE was an employer covered by the FMLA, because (a)

 it was engaged in commerce in an industry affecting commerce, and (b) it was an employer that

 employed fifty (50) or more employees where Plaintiff worked, for each working day during each

 of twenty (20) or more calendar workweeks, prior to the time period in which Plaintiff sought

 leave under the FMLA.

          7.      CUTTING EDGE was Plaintiff’s employer, as defined by the FMLA.

          8.      During all times material hereto, BANYAN was a Florida limited liability company

 operating its business in the State of Florida. BANYAN’s shares the exact principal place of

 business as CUTTING EDGE, located at 950 N. Federal Highway, #115, Pompano Beach, Florida

 33062.




                                                    2
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 3 of 13




         9.      Defendant, BANYAN, regularly and recurrently conducts and operates its business

 within this jurisdiction, throughout South Florida.

         10.     During all times material hereto, BANYAN was also vested with ultimate control

 and decision-making authority over hiring, firing, pay policies, and disciplinary actions as it related

 to Plaintiff.

         11.     Defendant, BANYAN was an employer covered by the FMLA, because (a) it was

 engaged in commerce in an industry affecting commerce, and (b) it was an employer that employed

 fifty (50) or more employees where Plaintiff worked, for each working day during each of twenty

 (20) or more calendar workweeks, prior to the time period in which Plaintiff sought leave under

 the FMLA.

         12.     CUTTING EDGE was also Plaintiff’s employer, as defined by the FMLA, because

 (a) it was engaged in commerce in an industry affecting commerce, and (b) it was an employer

 that employed fifty (50) or more employees where Plaintiff worked, for each working day during

 each of twenty (20) or more calendar workweeks, prior to the time period in which Plaintiff sought

 leave under the FMLA.

         13.     Plaintiff was an employee entitled to leave under the FMLA, based on the facts that

 she (a) suffered a qualifying serious health condition under the FMLA; (b) was employed by

 Defendants for at least twelve (12) months; and (c) worked at least one thousand two hundred and

 fifty (1,250) hours during the relevant 12-month period prior to when she sought to exercise her

 rights to FMLA leave. Indeed, Plaintiff was approved for FMLA leave on March 16, 2021.

         14.     Defendant, CUTTING EDGE, was Plaintiff’s employer, as defined by 29 U.S.C. §

 203(d), during all times pertinent to the allegations herein.




                                                   3
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 4 of 13




        15.     Defendant, BANYAN, was also Plaintiff’s employer, as defined by 29 U.S.C. §

 203(d), during all times pertinent to the allegations herein.

        16.     CUTTING EDGE and BANYAN were Plaintiff’s integrated employer during all

 times material hereto.

        17.     CUTTING EDGE and BANYAN were Plaintiff’s joint employer during all times

 material hereto.

                                    JURISDICTION AND VENUE

        18.     All acts and/or omissions giving rise to this dispute took place within Broward

 County, Florida, within the jurisdiction of this Honorable Court.

        19.     Jurisdiction is proper within the Southern District of Florida pursuant to 28 U.S.C.

 §§ 1331 and 1337.

        20.     Venue is proper within the Southern District of Florida pursuant to 28 U.S.C. §

 1391(b)(2).

                                        FLSA COVERAGE

        21.     Defendant, CUTTING EDGE, is covered under the FLSA through enterprise

 coverage, as CUTTING EDGE was engaged in interstate commerce during all pertinent times in

 which Plaintiff was employed.       More specifically, CUTTING EDGE engaged in interstate

 commerce by virtue of the fact that its business activities involved those to which the FLSA

 applies. CUTTING EDGE business and Plaintiff’s work for CUTTING EDGE affected interstate

 commerce because the materials and goods that Plaintiff used on a constant and/or continuous

 basis moved through interstate commerce prior to or subsequent to Plaintiff’s use of the same.

        22.     During his employment with CUTTING EDGE, Plaintiff, and other employees,

 handled and worked with various goods and/or materials that moved through interstate commerce,




                                                   4
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 5 of 13




 including, but not limited to the following: telephones, pens, notepads, computers, cellular

 telephones, order forms, tape, post-it notes, paper, paper clips, staples, pencils, permanent markers,

 calendars, calculators, folders, masks, gloves, and other office materials items.

        23.     CUTTING EDGE also regularly employed two (2) or more employees for the

 relevant time period, who handled goods or materials similar to those goods and materials handled

 by Plaintiff, or used the instrumentalities of interstate commerce, or the mails, thus making

 CUTTING EDGE’s business an enterprise covered by the FLSA.

        24.     Upon information and belief, Defendant CUTTING EDGE grossed or did business

 in excess of $500,000.00 during the years of 2018, 2019, 2020, and is expected to gross in excess

 of $500,000.00 in 2021.

        25.     Defendant, BANYAN, is covered under the FLSA through enterprise coverage, as

 BANYAN was engaged in interstate commerce during all pertinent times in which Plaintiff was

 employed. More specifically, BANYAN engaged in interstate commerce by virtue of the fact that

 its business activities involved those to which the FLSA applies. BANYAN’S business and

 Plaintiff’s work for BANYAN affected interstate commerce because the materials and goods that

 Plaintiff used on a constant and/or continuous basis moved through interstate commerce prior to

 or subsequent to Plaintiff’s use of the same.

        26.     During her employment with BANYAN, Plaintiff, and other employees, handled

 and worked with various goods and/or materials that moved through interstate commerce,

 including, but not limited to the following: telephones, pens, notepads, computers, cellular

 telephones, order forms, tape, post-it notes, paper, paper clips, masks, gloves, staples, pencils,

 permanent markers, calendars, calculators, folders, and other office materials items.




                                                   5
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 6 of 13




        27.     BANYAN also regularly employed two (2) or more employees for the relevant time

 period, who handled goods or materials similar to those goods and materials handled by Plaintiff,

 or used the instrumentalities of interstate commerce, or the mails, thus making BANYAN’s

 business an enterprise covered by the FLSA.

        28.     Upon information and belief, Defendant, BANYAN, grossed or did business in

 excess of $500,000.00 during the years of 2018, 2019, 2020, and is expected to gross in excess of

 $500,000.00 in 2021.

        29.     During her employment with Defendants, Plaintiff was regularly and recurrently

 involved in interstate commerce, or in work directly related to instrumentalities of interstate

 commerce, or in the maintenance of instrumentalities of interstate commerce, and is therefore

 covered under the FLSA through individual coverage. More specifically, Plaintiff regularly and

 recurrently had telephonic conversations with insurance providers that were located outside of

 Florida and was thus individually engaged in interstate commerce during the relevant time period.

        30.     During her employment with Defendants, Plaintiff (i) was paid on an hourly basis;

 (ii) did not have supervisory authority over any individuals; (iii) did not make decisions of

 importance on behalf of Defendants, and (iv) was not required to possess any advanced training,

 skill, or prolonged education in order to perform any of her primary duties and responsibilities.

        31.     During all material times hereto, Plaintiff was a non-exempt employee of

 Defendants, within the meaning of the FLSA.

                              JOINT ENTERPRISE COVERAGE

        32.     During all times material hereto, Defendants CUTTING EDGE and BANYAN

 performed substantially related activities, as both corporate entities focused their operation on

 providing detox and intensive outpatient services to assist individuals with drug addiction.




                                                  6
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 7 of 13




         33.     Defendants, CUTTING EDGE and BANYAN used central management and/or

 common control to effectuate the business needs and goals of both entities.

         34.     Moreover, Defendants, CUTTING EDGE and BANYAN were engaged in offering

 substantially the same or similar services to their clients, customers, patients and employees.

         35.     Defendants, CUTTING EDGE and BANYAN also shared a common business

 purpose during all times material hereto.

         36.     During all times material hereto, Defendant, BANYAN relied upon CUTTTING

 EDGE’s assistance in its operations and vice-versa.

         37.     During all times material hereto, supervisors for BANYAN managed and

 supervised CUTTING EDGE employees, and vice-versa.

         38.     Upon information and belief, the gross revenue of Defendants, CUTTING EDGE

 and BANYAN, was collectively in excess of $500,000.00 in 2018, 2019, 2020 and are expected

 to collectively gross in excess of $500,000.00 in 2021.

         39.     Defendants, CUTTING EDGE and BANYAN intermingle resources, finances,

 employees and supplies to provide services and resources to their clients, customers and

 employees.

         40.     On their respective Sunbiz pages, Defendants, CUTTING EDGE and BANYAN

 both identify 950 N. Federal Highway, #115, Pompano Beach, Florida 33062 as their principal

 place of business. CUTTING EDGE and BANYAN operate together out of this shared address in

 furtherance of their joint enterprise.

         41.     Moreover, Joseph Tuttle is the registered agent and owner of both Corporate

 Defendants.




                                                  7
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 8 of 13




         42.    During all time periods hereto, Defendants, CUTTING EDGE and BANYAN,

 maintained control over the day-to-day operations of CUTTING EDGE and BANYAN, including

 the payroll, human resources, hiring, firing, and scheduling of duties.

                                     GENERAL ALLEGATIONS

         43.    Defendant, CUTTING EDGE, is a South Florida based staffing and recruiting firm.

 See https://www.cersnow.com (last visited May 14, 2021).

         44.    Defendant, BANYAN owns and operates fourteen (14) detox and mental health

 services programs throughout the country. See linkedin.com/company/banyan-treatment-center/

 (last visited May 19, 2021).

         45.    Plaintiff worked for CUTTING EDGE and BANYAN as a medical information

 collector from February 2017 until her unlawful termination on May 4, 2021.

         46.    From February 2017 until in or around August 2019, Plaintiff worked

 approximately forty-five (45) hours per week.

         47.    From in or around August 2019 until in or around August 2020, Plaintiff worked

 approximately thirty (30) hours per week.

         48.    Plaintiff resumed working about forty-five (45) hours per week, at a rate of

 $18.00/hour, from in or around August 2020 until she began her FMLA leave on or about March

 21, 2021.

         49.    During one (1) or more workweek within the previous three (3) years, Defendants

 failed to pay Plaintiff overtime wages for the work she performed in excess of forty (40) hours per

 week.

         50.    Defendant’s payroll records during the relevant time period do not accurately

 reflect the hours that Plaintiff actually worked.




                                                     8
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 9 of 13




          51.    Throughout her entire employment period, Plaintiff never received disciplinary

 actions, reprimands, or negative performance reviews.

          52.    On or about March 5, 2021, Plaintiff suffered injuries from a serious car accident,

 which caused her to suffer three herniated discs and severe pain.

          53.    As a result, Plaintiff applied to Defendants for FMLA leave on or about March 16,

 2021.

          54.    On or about March 21, 2021, Defendants approved Plaintiff’s FMLA leave request

 through May 6, 2021.

          55.    On or about May 4, 2021, while Plaintiff was taking approved FMLA leave and

 attempting to recuperate from her injuries, Defendants contacted her without warning, and

 terminated her employment.

          56.    Defendants gave no explanation for the termination despite Plaintiff’s request for

 same.

                COUNT I – UNLAWFUL INTERFERENCE UNDER THE FMLA
                               (against both Defendants)

          57.    Plaintiff hereby incorporates and re-alleges the allegations set forth within

 Paragraphs 1 through 56 above.

          58.    At all times relevant hereto, Plaintiff was protected by the FMLA.

          59.    At all times relevant hereto, Defendants interfered with Plaintiff’s FMLA protected

 leave.

          60.    As a result of Defendants’ intentional, willful and unlawful interference with

 Plaintiff’s protected FMLA leave, Plaintiff has suffered damages and has incurred reasonable

 attorneys’ fees and costs.




                                                  9
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 10 of 13




         61.     As a result of Defendants’ willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff, TAKETRA CLARK, demands judgment against Defendants,

  CUTTING EDGE STAFFING, LLC, and BANYAN TREATMENT & RECOVERY, LLC, d/b/a

  BANYAN TREATMENT CENTER, and demands damages for back pay, front pay, an equal

  amount of liquidated damages, other damages and lost benefits provided for under the FMLA,

  equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and all further

  relief that the Court determines to be just and appropriate.

                COUNT II – UNLAWFUL RETALIATION UNDER THE FMLA
                               (against both Defendants)

         62.     Plaintiff hereby incorporates and re-alleges the allegations set forth within

  Paragraphs 1 through 56 above.

         63.     At all times relevant hereto, Plaintiff was protected by the FMLA.

         64.     At all times relevant hereto, Plaintiff was protected from retaliation under the

  FMLA.

         65.     Defendants retaliated against Plaintiff when Defendants terminated Plaintiff while

  she was absent from work for approved FMLA leave.

         66.     Defendants do not have a lawful reason for terminating Plaintiff, and any alleged

  lawful reason Defendants furnishes for Plaintiff’s termination is pretextual and false.

         67.     At all times relevant hereto, and for purposes of the FMLA retaliation claim,

  Defendants acted with the intent to retaliate against Plaintiff because Plaintiff exercised her right

  to take leave pursuant to the FMLA.




                                                   10
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 11 of 13




         68.      As a result of Defendants’ intentional, willful and unlawful retaliation against

  Plaintiff, and termination of Plaintiff while she was taking federally protected FMLA leave,

  Plaintiff has suffered damages and has incurred reasonable attorneys’ fees and costs.

         69.      As a result of Defendants’ willful violation of the FMLA, Plaintiff is entitled to

  liquidated damages.

         WHEREFORE, Plaintiff, TAKETRA CLARK, demands judgment against Defendants,

  CUTTING EDGE STAFFING, LLC, and BANYAN TREATMENT & RECOVERY, LLC, d/b/a

  BANYAN TREATMENT CENTER, and demands damages for back pay, front pay, an equal

  amount of liquidated damages, other damages and lost benefits provided for under the FMLA,

  equitable relief, declaratory relief, reasonable attorneys’ fees and costs, and any and all further

  relief that the Court determines to be just and appropriate.

           COUNT III – FEDERAL OVERTIME LAW VIOLATIONS – 29 U.S.C. § 207
                               (against both Defendants)

         70.      Plaintiff re-avers and re-alleges Paragraphs 1 through 56 above, as though fully set

  forth herein.

         71.      During one (1) or more workweek within the previous three (3) years, Plaintiff

  performed work for Defendants for which she should have received time-and-one-half for work

  excess of forty (40) per week.

         72.      Plaintiff worked approximately forty-five (45) hours per week between May 19,

  2018 and August 2019.

         73.      Plaintiff resumed working approximately forty-five (45) hours per week between

  August 2019 and March 21, 2021.

         74.      Defendants failed to compensate Plaintiff at the applicable overtime rates for all of

  the overtime hours worked by Plaintiff.



                                                   11
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 12 of 13




         75.     Defendants’ failure to comply with the federal overtime provisions of the FLSA

  was intentional and/or willful.

         76.     To date, Defendants have not properly paid Plaintiff all of her overtime as required

  by the FLSA.

         77.     As a result of Defendants’ refusal to remedy their violations of the FLSA, Plaintiff

  is entitled to recover unliquidated damages, liquidated damages, court costs and reasonable

  attorney’s fees.

         WHEREFORE, Plaintiff, TAKETRA CLARK, demands judgment against Defendants,

  CUTTING EDGE STAFFING, LLC, and BANYAN TREATMENT & RECOVERY, LLC, d/b/a

  BANYAN TREATMENT CENTER, and respectfully requests that she be awarded the following

  relief: (a) unliquidated damages to be paid by the Defendants jointly and severally; (b) liquidated

  damages to be paid by the Defendants jointly and severally; (c) reasonable attorneys’ fees and

  costs to be paid by the Defendants jointly and severally; and any and all such further relief as may

  be deemed just and reasonable under the circumstances.

                                    DEMAND FOR JURY TRIAL

    Plaintiff, TAKETRA CLARK, requests and demands a trial by jury on all appropriate claims.

         Dated this 19th day of May 2021.




                                                  12
Case 0:21-cv-61058-RS Document 1 Entered on FLSD Docket 05/19/2021 Page 13 of 13




                                                Respectfully Submitted,

                                                USA EMPLOYMENT LAWYERS-
                                                JORDAN RICHARDS, PLLC
                                                805 East Broward Blvd. Suite 301
                                                Fort Lauderdale, Florida 33301
                                                Tel: (954) 871-0050
                                                Counsel for Plaintiff

                                                By: /s/ Jordan Richards_________
                                                JORDAN RICHARDS, ESQUIRE
                                                Florida Bar No. 108372
                                                MELISSA SCOTT, ESQUIRE
                                                Florida Bar No. 1010123
                                                JAKE BLUMSTEIN, ESQUIRE
                                                Florida Bar No. 1017746
                                                Jordan@jordanrichardspllc.com
                                                Melissa@jordanrichardspllc.com
                                                Jake@jordanrichardspllc.com


                              CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that the foregoing document was filed via CM/ECF on May 19,

  2021.

                                                By: Jordan Richards___________
                                                JORDAN RICHARDS, ESQUIRE
                                                Florida Bar No. 108372

                                     SERVICE LIST:




                                           13
